Citation Nr: 1031395	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-34 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim of 
whether new and material evidence had been received to reopen a 
claim for service connection for residuals of cold injury to the 
feet.

3.  Entitlement to accrued benefits based on a pending claim for 
service connection for residuals of cold injury to the hands.

4.  Entitlement to accrued benefits based on a pending claim for 
service connection for a respiratory disability, to include 
chronic obstructive pulmonary disease (COPD).

5.  Entitlement to accrued benefits based on a pending claim for 
an increased (compensable) rating for hearing loss disability.

(The issue of eligibility for Service-Disabled Veterans Insurance 
under 38 U.S.C. § 1922(a) is addressed in a separate decision of 
the Board issued this same date.) 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.W.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.  
He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which denied the appellant's claim of entitlement to 
service connection for the cause for the Veteran's death under 
38 U.S.C. § 1310.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Indianapolis 
RO in May 2010. A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In June 2010, the Board granted the appellant's motion to advance 
her case on the Board's docket due to her advancing age. 38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By a rating decision dated in August 2004, the Veteran was denied 
entitlement to an increased (compensable) rating for bilateral 
hearing loss disability, held to not have submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of cold injury to the feet, and denied 
entitlement to service connection for residuals of cold injury to 
the hands.  Following receipt of a timely notice of disagreement 
in February 2005, a statement of the case was issued in November 
2005, and the Veteran submitted a substantive appeal later that 
same month.  Additionally, by a rating decision dated in July 
2005, the Veteran was denied entitlement to service connection 
for a respiratory disability, to include COPD.  A statement 
received in February 2006 may be reasonably construed as a timely 
notice of disagreement with that determination.  As such, at the 
time of the Veteran's death in March 2006, there were pending 
claims for entitlement to an increased (compensable) rating for 
bilateral hearing loss disability, whether new and material 
evidence had been received to reopen a claim of entitlement to 
service connection for residuals of cold injury to the feet, 
entitlement to service connection for residuals of cold injury to 
the hands, and entitlement to service connection for a 
respiratory disability, to include COPD.

In the March 12, 2007 notice of the January 2007 rating decision, 
the appellant was advised that the RO had also denied entitlement 
to accrued benefits.  The text of the January 2007 rating 
decision did not address RO adjudication of entitlement to 
accrued benefits based on any pending claim, and the March 12, 
2007 notice did not identify the pending claims which served as 
the basis for the accrued benefits denial.  Nevertheless, in 
statements received thereafter, the appellant expressed 
dissatisfaction with the denial of accrued benefits based on the 
pending claims.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  A statement of the case has not been issued in regard to 
the accrued benefits claims.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) (noting that the filing of a notice of disagreement 
initiates the appeal process and requires VA to issue a statement 
of the case).  Additionally, the Board finds that the issues of 
entitlement to accrued benefits based on pending claims for 
service connection are inextricably intertwined with the issue 
currently developed for appellate consideration of entitlement to 
service connection for the cause of the Veteran's death.  As 
such, the Board finds that the RO must specifically adjudicate, 
in a rating decision, entitlement accrued benefits based on each 
claim pending at the time of the Veteran's death, prior to the 
Board's consideration of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)



1.	Issue the appellant and her representative 
complete VCAA notice as to the issues of 
entitlement to accrued benefits based on 
pending claims for entitlement to service 
connection for cold injury of the hands, 
of whether new and material evidence has 
been received to reopen a claim for 
entitlement to service connection for cold 
injury of the feet, and entitlement to 
service connection for COPD, as well as 
the pending claim of entitlement to an 
increased (compensable) rating for 
bilateral hearing loss disability.  

2.	Adjudicate in a rating decision the issues 
of:  (1) Entitlement to accrued benefits 
based on a pending claim of whether new 
and material evidence had been received to 
reopen a claim for service connection for 
cold injury residuals of the feet; 
(2) Entitlement to accrued benefits based 
on a pending claim for service connection 
for cold injury residuals of the hands; 
(3) Entitlement to accrued benefits based 
on a pending claim for service connection 
for a respiratory disability, to include 
(COPD); and (4) Entitlement to accrued 
benefits based on a pending claim for an 
increased (compensable) rating for 
bilateral hearing loss disability.  If any 
benefit sought is not granted, issue a 
statement of the case in this regard.  
Only if a timely appeal is completed as to 
these matters should they be returned to 
the Board for appellate consideration.

3.	Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  The case 
should then be returned to the Board for 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



